PER CURIAM.
In this dissolution-of-marriage proceeding the husband appeals, contending that the decree gave the wife a disproportionate share of the family assets. The parties were married for some 40 years. The husband worked until retirement; the wife, now aged 65, worked for the last 20 years of the marriage and is still working. Accepting the husband’s figures, roughly $170,000 worth of property was accumulated by the parties during the 40-year marriage, and the judge divided it about equally, with the "long half” going to the husband. There was no award of support. The husband, who is retired, has an adequate retirement income; the wife will soon have an adequate retirement income albeit not as substantial as the husband’s. We see no basis for changing the decree of the trial court.
Affirmed. Costs to respondent.